Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Terminal Disclaimer

The terminal disclaimer filed on 3/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10313333 and US Patent 9769157 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 1-4, 6-11, 13-16, 18-23 allowed.

The closest prior art found is US Patent 10523664 to Li which discloses the dynamic password being generated based on equipment code and authentication between client and server see Abstract & Fig. 2 & Fig. 3A. However, Li does not disclose “calculating, by the processor, an expected response OTP by applying a hash function to the seed OTP, wherein the hash function is based on as the device identifier 

The next closest prior art found is US Patent 8832807 to Kuo, which discloses using salts, static-secret in a OTP generation for authentication see Col 2 Ln 66- Col 3- Ln 18 & Col 9 Ln 13-42 &Col 5 Ln 59-Col 6 Ln 13 & Col 9 Ln 54- Col 10 Ln 14. However, Kuo does not disclose “calculating, by the processor, an expected response OTP by applying a hash function to the seed OTP, wherein the hash function is based on as the device identifier of the user device or the device fingerprint of the user device received from the service request”.

	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov